Pecora, J.
The temporary city housing rent commission has denied a certificate of eviction on the ground that it found that petitioner was not seeking the apartment in good faith and that there was no showing of any immediate and compelling necessity for said apartment. As held in Matter of Olsen v. Ross (191 Misc. 704, Rubenstein, J.), the owner is not required to show “ immediate and compelling necessity ”. At the time of the determination of the commission, paragraph (2) of subdivision c of section U41-7.0 of the Administrative Code of the City of New York (Local Laws, 1947, No. 66 of City of New York) provided only that the landlord show that he “ seeks in good faith to recover possession of such apartment for his immediate and personal use and occupancy as housing accommodations * This the petitioner demonstrated. The amendment of Local Law No. 66 of February" 5, 1948 (Local Laws, 1948, No. 12), cannot affect this proceeding; In Matter of Chapman v. Ross (191 Misc. 340, 341, O’Brien, J.), it was said: “ The final determination of the question of good faith *89must await the trial in the Municipal Court after this certificate has been issued. ’ ’ It therefore appears here that the action of the commission in refusing to issue the certificate of eviction was capricious and arbitrary and had no reasonable basis. (See, also, Matter of Pruden, N. Y. L. J., Feb. 6, 1948, p. 487, col. 4, Valente, J.)
The motion is granted. Settle order on notice to attorney for commission.